Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered April 19, 1991, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have examined the record and find that the defendant’s plea of guilty was knowingly and voluntarily entered and that the sentence imposed was not illegal.
Appellate review of the remaining issue raised by the defendant was effectively waived by him as part of his plea bargain. Accordingly, the judgment of conviction is affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Thompson, J. P., Balletta, Rosenblatt and Eiber, JJ., concur.